Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission for RCE filed on 12/7/2020 has been entered.
 	This communication is responsive to the applicant’s amendment filed on 12/7/2020. Claim 1 have been amended, and claim 19 have been added. Claims 1-12, and 14-19 are in pending status.
Response to the argument
3.	Applicant’s arguments, see page. 7 of the remarks, filed on 12/7/20, with respect to the rejection(s) of claim(s) 1 under Fein for the amended limitation of “the repetitive movements mean moving with a constant cycle of an object other than the person” have been fully considered and are persuasive.  Hence upon further consideration, due to amendment to the claim a new art Wright (US Patent: 9229102) has been combined to support the amended claim limitation.
4.	Applicant’s arguments, see page. 7 of the remarks, filed on 12/7/20, with respect to the
rejection(s) of claim(s) 1 under Fein have been fully considered and are not persuasive.      
  	Applicant’s main argument is that, “Applicant also notes that the cited references do not disclose a determination unit determining whether or not the person is located in the indoor space 
	Examiner does not agree with the above argument. Fein disclose that Sensor 410 may be capable of detecting the presence of a person 411 in the portion of the building 105. Control unit 100 may be in communication with the sensor 410 and may be capable of regulating the operation of one or more environmental device based at least in part on information from the sensor 410. For example, sensor 410 may comprise a motion detector capable of detecting the presence of a person 411 (Refer to Para. [0046]). Fein clearly teaches that the person’s presence is determined based on the motion sensor and the motion sensor senses the biometric information in a non-contact manner. 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8-11, and 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fein (US PG Pub: 2007/0173978) in view of Yang (US PG Pub: 2017/0158202), and further in view of Wright (US Patent: 9229102).
6.	Regarding claim 1, Fein teaches a smart building system, comprising: a sensor unit disposed in an indoor space to sense information which comprising a presence of a person 
	a determination unit determining whether or not the person is located in the indoor space on the basis of the biometric information acquired by the sensor unit (Refer to Para. [0046]-[0047] for more detail);
	a control unit controlling an indoor controller disposed inside the indoor space on the basis of the information determined by the determination unit (e.g., Sensor 410 may be capable Control unit 100 may be in communication with the sensor 410 and may be capable of regulating the operation of one or more environmental device based at least in part on information from the sensor 410. For example, sensor 410 may comprise a motion detector capable of detecting the presence of a person 411. Additionally or alternatively, sensor 410 may be capable of detecting an identification device 413 located on the person 411 to detect the presence of the person 411. For example, identification device 413 may be an RFID device 124 (see FIG. 1) capable of sending an RFID activated signal to control unit 100. Identification device 413 may be located in a necklace, a ring, a sneaker, a wallet, or other wearable or transportable item, within and/or on the person's body, or combinations thereof, and/or the like) (Para. [0046]);
	and a storage unit storing information about repetitive movements that occur in the indoor space (e.g., For example, control unit 100 may synthesize internal data from a database within the memory 108 of control unit 100 to reference setting information, process and, or synthesize available data. Additionally or alternatively, control unit 100 may utilize one or more of the following programming techniques: remote programming, intuitive programming, instant programming, or pre-selected programming, fuzzy matching technology, or combinations thereof, and/or the like. Control unit 100 may be capable of regulating the operation of devices, such as one or more environmental devices 102/104 and/or one or more appliances 416, to results in multiple mechanisms and systems functioning in symphony based upon elective controls input by the user, or via automated programming based upon synthesized information. Control unit 100 may be located at an independent fixed position and/or control unit 100 may comprise a system installed within wireless device 404 (such as a cell phone, for example), within hard wired device 406 (such as a land line phone, for example), and/or within internet 
	wherein the determination unit determines that the same information as the information about the repetitive movements stored in the storage unit among the information sensed by the sensor unit is not the biometric information of the person so as to determine whether or not the person is located in the indoor space on the basis of the biometric information of the person, the repetitive movements mean moving with a constant cycle (e.g., Control unit 100 may subsequently match an identified person 411 with the preferences of that individual as they enter the portion of building 105 based upon data that may have been pre-programmed into the control unit 100. Based upon the settings the individuals appearance in the portion of building 105 may change the system control settings to devices, such as environmental devices 102 and/or 104 (see FIG. 1) and/or appliances 416, or may not. The decision by control unit 100 may depend upon who else is in the room, what the user's preference settings are as input in control unit 100, and/or what control setting rules and priorities have been set by the user(s) via the control unit 100) (Para. [0048], also Refer to Para. [0062]-[0063]);  
	wherein the sensor senses the biometric information in a non-contact manner (e.g., Sensor 410 may be capable of detecting the presence of a person 411 in the portion of the building 105. Control unit 100 may be in communication with the sensor 410 and may be capable of regulating the operation of one or more environmental device based at least in part on information from the sensor 410. For example, sensor 410 may comprise a motion detector capable of detecting the presence of a person 411) (motion sensor senses the presence of person in a no-contact manner based on movement) (Para. [0046]).

	Yang teaches wherein the sensor unit is an impulse-radio ultra-wideband (IR-UWB) communication sensor, wherein the sensor unit senses biometric information of the person by transmitting a signal and receiving the signal reflected by the person (e.g., In a preferred embodiment, measurement of the driver biometric information signals by the ultra-wideband communication sensor unit may include transmitting, by a transmitter unit, a ultra-wideband impulse radio signal, receiving, by a receiver unit, a signal reflected by the driver's body, and analyzing, by a response analysis unit, biometric information from the received signal) (Para. [0021], also refer to Para. [0046])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Fein and Yang before him/her, to modify the teachings of Fein to include the IR-UWB sensor teachings of Yang with the motivation to being capable of providing accurate person’s biometric information (Yang: Para. [0054]).
The combination of Fein and Yang does not specifically teach the repetitive movements mean moving with a constant cycle of an object other than the person.
Wright teaches the repetitive movements mean moving with a constant cycle of an object (Refer to Col. 26, Ln. 56-59 for repeated mechanical movement detection which is same as claimed repetitive movement of object other than person) other than the person (e.g.,   In this example, the device uses three forward looking antennas to determine the location of objects in  two detected moving objects. Although reflected signal from the running individual 115, the sitting individual 120, the spinning ceiling fan 125, and the stationary chairs 130 and 135 have all indicated the existence of objects, only two are shown on the display screen 119) (Refer to Col. 26, Ln. 56-59 for repeated mechanical movement detection which is same as claimed repetitive movement of object other than person) (Col. 6, Ln. 1-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Fein, Yang, and Wright before him/her, to modify the combined teachings of Fein, and Yang to include the repetitive movements mean moving with a constant cycle of an object other than the person teachings of Wright with the motivation to identify, track and classify multiple objects and reduce or eliminate false alarms arising from systemic errors (such as false alarms arising from a multi-path reflection), resulting in improved performance (Col. 34, Ln. 33-37).
7.	Regarding claim 8, the combination of Fein, Yang and Wright teaches the system of claim 1, wherein Fein further teaches the determination unit transmits the determined information to a terminal disposed outside the indoor space (e.g., Control unit 100 further may communicate with an external server 130. For example, control unit 100 may communicate with external server 130 via external interface 118 and/or wireless system 120 to supply information and/or data to control unit 100) (Para. [0035], Fig. 1).  
8.	Regarding claim 9, the combination of Fein, Yang and Wright teaches the system of claim 1, wherein Fein further teaches the terminal is attached to the outside of the indoor space to display whether or not the person is located inside the indoor space  (e.g., Additionally or alternatively, control operations and status of the devices, such as environmental devices 102 
9.	Regarding claim 10, the combination of Fein, Yang and Wright teaches the system of claim 1, wherein Fein further teaches the determination unit is connected to the control unit via a server (e.g., Control unit 100 further may communicate with an external server 130. For example, control unit 100 may communicate with external server 130 via external interface 118 and/or wireless system 120 to supply information and/or data to control unit 100) (Para. [0035]).  
10.	Regarding claim 11, the combination of Fein, Yang and Wright teaches the system of claim 1, wherein Fein further teaches the biometric information includes at least one of heart rate, movement, or respiration of the person (e.g., For example, a sensor 410 capable of detecting movement into a specific space of a building may trigger a command of new settings from control unit 100) (Para. [0059]).  
11.	Regarding claim 14, the combination of Fein, Yang and Wright teaches the system of claim 1, wherein Fein further teaches the sensor unit is provided in multiple in the indoor space, the multiple sensor units sense whether or not the person is present in a private space or a public space among the indoor spaces, and the indoor controller is provided in each of the private space and the public space (e.g., Additionally or alternatively, one or more sensors may communicate with control unit 100. For example, internal sensor 410 may be located within the building 105 and may be capable of detecting conditions within the building 105. Internal sensor 410 may, for 
12.	Regarding claim 15, the combination of Fein, Yang and Wright teaches the system of claim 1, wherein Fein further teaches the determination unit determines whether or not the person is present in the private space and the public space on the basis of the information sensed by the multiple sensor units, and the control unit controls the indoor controller disposed in a space where no person is present among the private space and the public space (Refer to Claim 1 and 9 of Fein, also refer to Para. [0046], [0047]).  
13.	Regarding claim 19, the combination of Fein, Yang and Wright teaches the system of claim 1, wherein Wright further teaches wherein the repetitive movements include at least one of rotations of a fan and movement of a second hand of a clock (e.g., The signal 125A reflected by the spinning ceiling fan 125 exhibits a frequency shift that is characteristic of a repeated mechanical movement) (Col. 5, Ln. 59-62).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fein in view Yang, further in view of Wright, and further in view of Covaro (US PG Pub: 2014/0088904).
15.	Regarding claim 2, the combination of Fein, Yang and Wright teaches the system of claim 1 but does not specifically teach wherein the determination unit adjusts a sensitivity of the sensor unit according to a driving strength of the indoor controller.  
	Covaro teaches wherein the determination unit adjusts a sensitivity of the sensor unit according to a driving strength of the indoor controller (e.g.,  As a result, the sensors 102 may be more likely to detect a person at night, and the HVAC 116 is less likely to cause the sensors 102 to produce a false indication that the area 114 is occupied during the day. The control unit 104 may decrease the sensitivity of the sensors 102 when the HVAC 116 is blowing air, and increase the sensitivity of the sensors 102 when the HVAC 116 is not blowing air) (Para. [0062]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having combined teachings of Fein, Yang, Wright and Covaro before him/her, to modify the combined teachings of Fein, Yang, and Wright to include the teachings of Covaro with the motivation to limiting false detections of occupancy caused by air flow (Covaro: Para. [0005]).
16.	Regarding claim 3, the combination of Fein, Yang, Wright and Covaro teaches the system of claim 2, wherein Covaro further teaches the indoor controller is an air conditioner, in which an air flow becomes strong in the indoor space as a driving strength of the air conditioner becomes strong, and the determination unit reduces a sensitivity of the sensor unit in order to prevent a sensing error of the sensor unit due to the strong change in the air flow (e.g.,  As a result, the sensors 102 may be more likely to detect a person at night, and the HVAC 116 is less 
17.	Regarding claim 4, the combination of Fein, Yang and Wright teaches the system of claim 1 but does not specifically teach wherein the determination unit includes: an analysis unit analyzing whether or not a movement sensed in the indoor space is generated by the person on the basis of the information sensed by the sensor unit; and a sensitivity adjustment unit controlling a sensitivity of the sensor unit on the basis of a driving strength of the indoor controller.  
	Covaro teaches wherein the determination unit includes: an analysis unit analyzing whether or not a movement sensed in the indoor space is generated by the person on the basis of the information sensed by the sensor unit (e.g., A method may be provided to limit false detections of occupancy caused by air flow. A determination may be made at a control unit that an area monitored by a sensor is unoccupied, where the control unit includes a communications circuit that communicates with the sensor over a network. A sensor signal may be received at the control unit from the sensor over the network, where the sensor signal indicates whether the sensor detects an occupant in the area. Multiple parameters of the sensor may be set to multiple value sets by transmitting parameter commands via the communications circuit over the network to the sensor, where each of the value sets comprises a respective set of values for the parameters of the sensor. A determination may be made by the control unit, for each of the value sets, whether the sensor signal indicates that the area is occupied when the parameters of the sensor are set to the respective set of values and when the area is determined by the control unit to be 
18.	Regarding claim 5, the combination of Fein, Yang, Wright and Covaro teaches the system of claim 4, wherein Fein further comprising: a big data generation unit storing information about a behavior pattern of the person located in the indoor space (e.g., Control unit 100 may be capable of regulating the operation of devices, such as one or more environmental devices 102/104 and/or one or more appliances 416, based at least in part on one or more of the following: preset data, external data, past user history, or likely user usage patterns, or combinations thereof, and/or the like. For example, control unit 100 may establish new setting may be accomplished via manual input of information or via externally available data, such as a calendar or weather channel, weather sensors, external noise level sensor, light level sensor, etc) (Para. [0062]), a driving pattern of the indoor controller (e.g., Control unit 100 may subsequently match an identified person 411 with the preferences of that individual as they enter the portion of building 105 based upon data that may have been pre-programmed into the control unit 100. Based upon the settings the individuals appearance in the portion of building 105 may change the .  
19.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fein in view of Yang, Wright, Covaro, and further in view of Chen (US PG Pub: 2016/0170385).
20.	Regarding claim 6, the combination of Fein, Yang, Wright and Covaro teaches the system of claim 5 but does not specifically teach wherein the information about the specific person generated by the big data generation unit is associated with a reservation system of an accommodation that is occupied by the specific person, and the information stored in the big data 
	Chen teaches wherein the information about the specific person generated by the big data generation unit is associated with a reservation system of an accommodation that is occupied by the specific person (e.g., After determining that the detected personnel code indicates the first person entering the conference room 110 (the "Yes" path of step S431), the processing unit 210 directs the resource control device 230 to turn on the lighting system and the air conditioner and power to the projector (step S433)) (Para. [0026]), and the information stored in the big data generation unit is transmitted to the reservation system of the accommodation when the specific person reserves the accommodation (e.g., The flow periodically executes a loop, in which each time a check point is reached the processing unit 210 reads the conference table and the sign-in-and-off table to determine whether the conference room 110 has been reserved but no one has signed for, and if so, then the processing unit 210 releases the conference room 110 (steps S811 to S835). Specifically, each time a check point is reached (step S811), it is determined whether a meeting record associated with the current session is present in the conference table (step S821). In step S811, the check point may be set to five minutes past the hour or thirty-five minutes past the hour and an inspection event is received by the processing unit 210 each time the check point is reached. When a meeting record associated with the current session is present in the conference table (the "Yes" path of step S821), the processing unit 210 determines whether no record associated with the current session is present in the sign-in-and-off table (step S831). When no record associated with the current session is present in the sign-in-and-off table (the "Yes" path of step S831), the processing unit 210 releases the conference room 110 (step S833) and transmits a message indicating that the conference room 110 is released to the server 130 via 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Fein, Yang, Wright, Covaro and Chen before him/her, to modify the combined teachings of Fein, Yang, Wright, and Covaro to include the teachings of Chen with the motivation to improve the usage efficiency of conference rooms (Chen: Para. [0005]).
21.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fein in view of Yang, further in view of Wright, and further in view of Ten Kate (US PG Pub: 2020/0066130).
22.	Regarding claim 12, the combination of Fein, Yang, Wright teaches the system of claim 11 bit does not specifically teach wherein the determination unit analyzes a behavior pattern and a sleeping pattern of the person present in the indoor space on the basis of the biometric information sensed by the sensor unit.  
	Ten Kate teaches wherein the determination unit analyzes a behavior pattern and a sleeping pattern of the person present in the indoor space on the basis of the biometric information sensed by the sensor unit (e.g., The apparatus herein disclosed may further comprise the first sensor 106 and the second sensor 110, thereby forming an embodiment of a system (not shown) in accordance with the present invention. The system may comprise additional sensors, e.g. sensor 114, which can be located in a plurality of areas, thereby providing a plurality of field of views for enabling the drawing of conclusions on sleeping pattern and/or behavior of the subject) (Para. [0079]).  
.
23.	Claims 7, and  16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fein in view of Yang, further in view of Wright, and further in view of  Trundle (US PG Pub: 2010/0289643).
24.	Regarding claim 7, the combination of Fein, Yang, and Wright teaches the system of claim 1 but does not specifically teach wherein the determination unit determines the number of persons who are located in the indoor space, and the control unit controls a strength of the indoor controller on the basis of the number of persons.  
	Trundle teaches wherein the determination unit determines the number of persons who are located in the indoor space, and the control unit controls a strength of the indoor controller on the basis of the number of persons (e.g., In addition, the monitoring system 120 detects that the first motion sensor 134 detected motion within the last ten minutes (e.g., In addition, the monitoring system 120 detects that the first motion sensor 134 detected motion within the last ten minutes (e.g., based on the presence of users 140 and 160 on the first level) and the second motion sensor 154 has not detected motion within the last ten minutes. Because the monitoring system 120 detected activity that indicates presence of a user on the first level, but not the second level of the property 110, the monitoring system 120 determines to control lighting devices and thermostats in a manner that is suitable for user presence on the first level, but conserves energy on the second level of the property 110. In this regard, the monitoring system 120 determines to maintain the first lighting device 132 turned on, turn the second lighting device 152 off, maintain the first thermostat 136 set at the normal climate control mode, and set the second thermostat 156 to an energy conserve mode) (Para. [0042]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Fein, Yang, Wright and Trundle before him/her, to modify the teachings of Fein, Yang, and Wright to include the teachings of Trundle with the motivation to controlling the one or more energy consuming devices based on the analysis of the monitored sensor data and the monitored device status with respect to the set of one or more rules (Trundle: Para. [0006]).  
24.	Regarding claim 16, the combination of Fein, Yang, and Wright teaches the system of claim 15 but does not specifically teach wherein the indoor controller includes an air conditioner and an illuminating unit, and the control unit controls a driving strength of the air conditioner disposed in the space where the person is not present among the private space and the public space to be lower than a current driving strength and an intensity of illumination of the illuminating unit to be lower than a current intensity.  
	Trundle teaches wherein the indoor controller includes an air conditioner and an illuminating unit, and the control unit controls a driving strength of the air conditioner disposed in the space where the person is not present among the private space and the public space to be lower than a current driving strength and an intensity of illumination of the illuminating unit to be lower than a current intensity (e.g., In addition, the monitoring system 120 detects that the first motion sensor 134 detected motion within the last ten minutes (e.g., In addition, the monitoring system 120 detected activity that indicates presence of a user on the first level, but not the second level of the property 110, the monitoring system 120 determines to control lighting devices and thermostats in a manner that is suitable for user presence on the first level, but conserves energy on the second level of the property 110. In this regard, the monitoring system 120 determines to maintain the first lighting device 132 turned on, turn the second lighting device 152 off, maintain the first thermostat 136 set at the normal climate control mode, and set the second thermostat 156 to an energy conserve mode. Because the monitoring system 120 monitors the state of devices within the property 110 and the activity of users within the property 110, the monitoring system 120 is able to automatically control devices within the property 110 to provide enhanced energy conservation and property automation) (Para. [0042]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Fein, Yang, Wright and Trundle before him/her, to modify the teachings of Fein, Yang, and Wright to include the teachings of Trundle with the motivation to controlling the one or more energy consuming devices based on the analysis of the monitored sensor data and the monitored device status with respect to the set of one or more rules (Trundle: Para. [0006]).
25.	Regarding claim 17, the combination of Fein, Yang, Wright and Trundle teaches the system of claim 15, wherein Trundle further teaches the indoor controller includes an air conditioner and an illuminating unit, and when a person located in any one space of the private space and the public space moves to the other space, the control unit controls a driving strength monitoring system 120 detected activity that indicates presence of a user on the first level, but not the second level of the property 110, the monitoring system 120 determines to control lighting devices and thermostats in a manner that is suitable for user presence on the first level, but conserves energy on the second level of the property 110. In this regard, the monitoring system 120 determines to maintain the first lighting device 132 turned on, turn the second lighting device 152 off, maintain the first thermostat 136 set at the normal climate control mode, and set the second thermostat 156 to an energy conserve mode. Because the monitoring system 120 monitors the state of devices within the property 110 and the activity of users within the property 110, the monitoring system 120 is able to automatically control devices within the property 110 to provide enhanced energy conservation and property automation) (Para. [0042]).
26.	Regarding claim 18, the combination of Fein, Yang, Wright and Trundle teaches the system of claim 17, wherein Trundle further teaches when a person located in any one space of the private space and the public space moves to the other space, the control unit controls the driving strength of the air conditioner to be higher than the current strength and the intensity of illumination of the illuminating unit to be higher than the current intensity in the air conditioner and the illuminating unit disposed in the other space (e.g., based on the presence of users 140 and 160 on the first level) and the second motion sensor 154 has not detected motion within the last monitoring system 120 detected activity that indicates presence of a user on the first level, but not the second level of the property 110, the monitoring system 120 determines to control lighting devices and thermostats in a manner that is suitable for user presence on the first level, but conserves energy on the second level of the property 110. In this regard, the monitoring system 120 determines to maintain the first lighting device 132 turned on, turn the second lighting device 152 off, maintain the first thermostat 136 set at the normal climate control mode, and set the second thermostat 156 to an energy conserve mode. Because the monitoring system 120 monitors the state of devices within the property 110 and the activity of users within the property 110, the monitoring system 120 is able to automatically control devices within the property 110 to provide enhanced energy conservation and property automation) (Para. [0042]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amir (Pub: 2018/0268673) disclose thermal motion detector and thermal camera to differentiate between motion and/or presence of a person and motion and/or presence of a pet. The motion pattern(s) may be further set to discriminating false positive motion detections caused by a moving object, for example, a fan, a curtain and/or the like.
Fiedler (Pub: 2015/0194040) disclose intelligent motion sensor operable to distinguish between person and other, non -human objects that may be triggering the motion detection (e.g., pets); to track the number of persons entering a particular place (e.g., a residence, such as by installing one or more of the intelligent motion sensor 200 at all entrances to the residence); 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.